El Juez Asociado Señor HutchisoN,
emitió la opinión del tribunal.
Claudio Vincenty Simidei, hombre casado, radicó ante la Corte de Distrito de Mayagüez un expediente de dominio. Alegó haber adquirido antes de su matrimonio la finca en cuestión, 14 cuerdas por compra a Ramón Grabino Fradera en 1918 y 69.55 cuerdas por compra a Oliva Cruz Santana en 1904. La petición contenía varias otras alegaciones. El decreto decía que se había aportado prueba testifical a en-tera satisfacción de la corte y declaraba que el dominio de la finca descrita en la solicitud, o sea un.a parcela de 83.55 cuerdas, había quedado establecido. No se hizo conclusión específica respecto a si la finca era ganancial o privativa del peticionario. Se proveía que la finca fuera inscrita a nom-bre de Vincenty en, el registro de la propiedad. No se decía que la finca debía inscribirse como privativa de Vincenty. El registrador inscribió el decreto sujeto al defecto subsa-nable de que Vincenty no había presentado en el registro de la propiedad nada que demostrara que había adquirido la finca antes de su matrimonio.
Vincenty apela y sostiene que el registrador se excedió en su autoridad. Si la corte de distrito hubiera resuelto si los bienes eran o no privativos, el recurrente estaría en lo cierto. Sin, embargo, conforme hemos demostrado, la corte de distrito no hizo esto. Según indica el registrador, nece-sariamente se desprende del asiento, según fué hecho en el registro, que Vincenty alegaba que la finca le pertenecía pri-vativamente. Del decreto aprobando el expediente de domi-nio no se desprende que la corte de distrito resolviera la cuestión de si la finca era o no privativa de Vincenty. En ausencia de tal determinación judicial, era presuntivamente un bien ganancial.

No hallamos error alguno en la nota del registrador y la misma debe ser confirmada.